DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in the phrase “when the top cover (2) is closed, the storage tank (3) is located directly below a rotation track of the mounting groove (12)” of claim 1, it is unclear whether the “mounting groove” describes refers to one or all of the mounting grooves previously described in claim 1.
Claims 2-10 are rejected for citing dependence on rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN108184189A to Zhang et al. in view of CN204814945U to Wu et al., CN205698623U to Wang et al.
As to claim 1, Zhang discloses an earphone storage device (See Zhang, Fig. 1, ref. #1, Page 1, Line 30)
comprising a charging storage box, wherein a top cover that is closable is provided on the charging storage box (see Zhang Fig. 1, ref. #1 and #7; page 3, lines 119-120 and 129-136 where cover 7 can be closed) 
a storage tank (See Zhang, Fig. 1, ref. #1 and 2, Page 3, lines 119-120)
a cleaning device are provided in the charging storage box (See Zhang, Fig. 1 and 2, ref. # 10, Page 3, lines 126-127, which discloses a fan and brush)
a charging assembly is provided at the bottom of the storage tank (See Zhang, Fig. 1, ref. #4 and 5, Page 3, line 132-133)
the cleaning device comprises a dust removal assembly (See Zhang, Fig. 1 and 2, ref. # 10, Page 3, lines 126-127)
a rotating shaft and a rotating motor (See Zhang, Page 3, Lines 126-127 and 144-146, Fig. 2, ref. # 9, 10, describes a blade shaft of a fan, it is reasonable to assume a fan rotates and is driven by a motor, although not explicitly stated)
the rotating motor is connected with the rotating shaft the rotating shaft is connected with a rotating disc (see Zhang Fig. 2, ref.#2 showing a brush disc on a shaft; page 3, lines 144-146 where the brush is rotated)
Zhang does not disclose a disinfection and sterilization assembly.  Wu discloses a similar earphone cleaning device wherein the device comprises a disinfection assembly and a sterilization assembly (See Wu, Page 1, lines 55-57) by disclosing ultraviolet lamps and cleaning rods which act to disinfect and sterilize the earphones in the case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified earphone storage device of Zhang to possess a disinfection and sterilization assembly as taught by Wu as they appear to be known in the art. The addition of the disinfection and sterilization assembly (UV sterilization lamps and cleaning rods) would improve the cleaning capabilities of the earphone storage case as taught by Zhang as well by reducing itching or damage caused to the ears (see Wu page 1, lines 23-24 and 54-59). 
Zhang teaches a rotating shaft and a rotating motor, but fails to teach that they are rotatably provided at the center of the top cover
And the rotating disc is provided with three mounting grooves 
However, Wang teaches a seat and stepping motor with a rotating shaft on the ceiling (See Wang, Page 2, lines 81-82, Fig. 1 and 2, ref. # 1, 3, 5, 6)
And a rotating disc provided with mounting seats (See Wang, Fig. 2, ref. # 4, 7, Page 2, lines 84-85)
Modified Zhang and Wang are considered analogous to the claimed invention since both devices possess the structure of a disinfection and sterilization assembly as well as a rotating shaft and motor mounted in a groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container with the cleaning device of Zhang modified by Wu by placing the rotating shaft and motor on the top cover and providing the disc with mounting grooves. The simple rearrangement of parts is considered within the scope of knowledge of one having ordinary skill in the art and is obvious. See Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (MPEP 2144.04 (IV)(C)) The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Zhang fails to teach the sterilization and disinfection assembly are respectively fixed in two of the three mounting grooves
and when the top cover is closed, the storage tank is located directly below a rotation track of the mounting groove;
the dust removal assembly fixed in the mounting grooves
However, Wang discloses the disinfection assembly and sterilization assembly (as mentioned above) are fixed in two of the mounting seats (See Wang, Fig. 1 and 2, ref. # 4, 7, 8, Page 2, Lines 85-86)
and when the top cover is closed, the storage tank is located directly below a rotation track of the mounting groove (This claim limitation is taught by Zhang modified by Wu and Wang as the cleaning components are all rotatable, mounted in grooves, and located on the top cover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container with the cleaning device of Zhang modified by Wu to possess a rotating shaft, motor, and disc with mounting grooves on the top cover with a dust removal assembly fixed in one of the grooves as taught by Wang since the base structures and functions of the references are similar and since attaching said components to a rotating element appears to be known in the art. As the function of the cleaning assemblies are unaffected when its mounting location or method is changed, The simple rearrangement of parts is considered within the scope of knowledge of one having ordinary skill in the art and is obvious. See Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (MPEP 2144.04 (IV)(C))
As to claim 9, the combination of Zhang, Wu and Wang teaches the earphone storage device according to claim 1, wherein the sterilization assembly comprises a sterilization base, a sterilization rotating shaft is rotatably provided at the center of the sterilization base (See Wang, Page 2, lines 81-82, Fig. 1, ref. # 1, 3, 5, 6)
the sterilization rotating shaft is connected with a sterilization table, (See Wang, Page 2, lines 82-83, Fig. 1, ref. # 5, 6)
the sterilization table is provided with a plurality of sterilization lamps with different inclination angles (Page 1, Lines 39-41, Fig. 1, ref. # 7 and 8, which discloses that relative to the tilting distribution of the rotating shaft, a plurality of mounting seats are arranged at the bottom of the rotating disc, See Wang, Page 2, line 85, Fig. 1, ref. # 7 and 8, which discloses ultraviolet sterilizing lamps are respectively mounted on the mounting seats)
the sterilization base is provided with a sterilization rotating motor, and the sterilization rotating motor is connected with the sterilization rotating shaft (See Wang, Page 2, lines 81-82, Fig. 1, ref. # 3, 5, 6).
As to claim 10, Wang teaches the earphone storage device according to claim 1, wherein a central control device is further provided in the storage box (See Wang, Page 3, Line 129, Fig. 1, ref. # 12, 1)
the cleaning device is connected with the central control device (See Wang, Page 3, lines 130-132, Fig. 1, ref. # 5, 8, 12)
the central control device drives the cleaning device to operate (See Wang, Page 3, lines 132-136, Fig. 1, ref. # 5, 8, 11, 12, as the controller is connected to the stepping motor).
Zhang and Wang are considered analogous to the claimed invention since both devices possess the structure of a rotating shaft and motor mounted in a groove on a disc. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control device to the cleaning apparatus of modified Zhang in order to control the cleaning elements, such as the UV lamps, micro sprayer, and motor, according to when there is actual need for cleaning to prevent the growth of bacteria and viruses (See Wang, Lines 130-136).
Wang fails to teach that charging device is connected to and controlled by the central control device and after the charging assembly starts working, the cleaning device is driven to operate.
However, the controller of Wang is electrically connected to the cleaning components, and since charging assembly of the claimed invention is part of the earphone case, it would be at least indirectly connected with the controller. Further, the controller of Wang is capable of being programmed to drive the cleaning controller at some point after the charging assembly starts working.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN108184189A to Zhang et al. in view of CN205698623U to Wang et al. and CN204814945U to Wu et al., as applied to claim 1 above, and further in view of CN106607396A to Shirane et al. and JP2000173029A to Kutsukake et al.
Zhang, Wang, and Wu J are relied upon as discussed above with respect to the rejection of claim
1.
As to claim 2, the combination of Zhang, Wu, and Wang discloses that the dust removal assembly comprises a dust removal base
A dust removal rotating shaft is rotatably provided at the center of the dust removal base (See Zhang Fig. 2, ref.#2 showing a brush disc on a shaft; page 3, lines 144-146 where the brush is rotated; See Wang, Fig. 1 and 2, ref. # 1, 3, 5, 6, Page 2, lines 81-82)
The dust removal rotating shaft is connected with a dust removal disc (See Wang, Fig. 2, ref. # 4, 7, Page 2, lines 84-85)
A dust removal brush (See Zhang, Fig. 1 and 2, ref. # 10, Page 3, lines 126-127) as cited in the rejection of claim 1.
The combination of Zhang, Wu, and Wang fails to disclose a plurality of dust removal strips are radially arranged on an upper surface of the dust removal disc
 And each of the dust removal strips is provided with a dust removal brush 
However, Kutsukake teaches adhesive portions on a plate which connect to brushes which correspond to dust removal strips and brushes (See Kutsukake, Paragraph [0007], Fig. 1, ref. # 1, 3, 5).
Modified Zhang and Kutsukake are considered to be analogous to the claimed invention because both function by the use of a rotating plate structure to adhere cleaning components to. Kutsukake’s use of adhesive portions/dust removal strips convey a method for attaching brushes to a disc. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the disc described by modified Zhang with the dust removal strips of Kutsukake in order to attach brushes to the disc. This would represent the combination of elements as claimed by known methods with no change in their respective functions, where the combination yields nothing more than predictable results to one of ordinary skill in the art is not considered novel. (See MPEP 2143) While Kutsukake teaches a singular brush and dust removal strip, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). The arrangement of the strips is considered a change in form or shape, without any new or unexpected results, which is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
Modified Zhang fails to teach the dust removal disc is provided with a plurality of air jet holes and a plurality of air suction holes, and the air jet holes and the air suction holes are arranged at intervals.
Shirane teaches air suction holes and air jet holes (See Shirane, Lines 239-242, Fig. 1a, ref. # 10, 11, 12).
Shirane discloses a cleaning head equipped with a brush to remove particles from the surface of a semi-conductor substrate. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have modified the disc of modified Zhang with the air jet and suction holes of Shirane since both devices make use of a cleaning head/disc and brushes (See Shirane, Lines 324-326) to remove particles. Shirane’s use of air jet and suction ports conveys the fact that both are well known in the art for blowing or sucking debris off of a surface. Therefore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). While Shirane teaches a singular air jet or suction hole, a duplication of parts is generally recognized as being within the level of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Claims 3 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN108184189A to Zhang et al. in view of CN205698623U to Wang et al., JP6802430B1 to Wu J, CN106607396A to Shirane et al., and JP2000173029A to Kutsukake et al. as applied to claim 2 above, and further in view of 20150336141 A1 to Lynn et al.
Zhang, Wang, Wu J, Shirane, and Kutsukake are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 3, Zhang, Wang, Wu J modified by Kutsukake and Shirane teaches air suction and jet holes (See Shirane, Lines 239-242, Fig. 1a, ref. # 10, 11, 12) as described in claim 2.
The combination of claim 1 modified by Kutsukake and Shirane fails to teach the that the air jet holes are arranged obliquely and have different degrees of inclination, and air discharge directions of the air jet holes are different and air suction directions of the air suction holes are different.
Lynn teaches the that the air jet holes are arranged obliquely and have different degrees of inclination, and air discharge directions of the air jet holes are different and air suction directions of the air suction holes are different (See Lynn, Paragraph [0008], Fig. 4, ref. # 210). It would have been obvious to one of ordinary skill in the art to have modified the air suction and jet holes of modified Wu J with the arrangement of Lynn because Lynn argues that “the inventive nozzle spacing, size and pressure, container orifice entry angle, system container velocity and use of ionize air facilitates effective debris removal without requiring unnecessarily high utility energy.” (See Lynn, [0016]).  
As to claim 4, the combination of Zhang, Wu, and Wang teaches a dust removal rotating shaft (See Zhang, Page 3, Lines 126-127 and 144-146, Fig. 2, ref. # 9, 10, describes a blade shaft of a fan, it is reasonable to assume a fan rotates and is driven by a motor, although not explicitly stated) as described in claim 1
The rotating shaft is radially provided with a dust removal rotating rod (See Wu, Fig. 1, the earphone frame (12) is composed of a shaft and the cleaning rod (5) is attached radially to it.)
teaches that a plurality of cleaning bars are placed at the bottom of a groove (See Wu, Page 2, Lines 89-90 and 90-92, Fig. 1, ref. # 5, 6), 
 The dust removal rotating rod is provided with a magnetic block, and each of the dust removal driving rods is provided with an electromagnet. (See Wu, Page 2, Lines 108-110, Fig. 1, ref. # 2, 5, which describes the motor is attached to the cleaning bars and is a 1.5 V permanent magnet). 
Wu fails explicitly to teach four dust removal driving rods, the four dust removal driving rods are distributed around the dust removal rotating shaft in a cross shape, and the dust removal rotating rod is provided with a magnetic block, and each of the dust removal driving rods is provided with an electromagnet. However, the mere duplication of parts to possess four dust removal rods and a plurality of electromagnets for each cleaning rod, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Additionally, the cross orientation of the rods is obvious as the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patent No. CN108184189A to Zhang et al. in view of Patent No. CN205698623U to Wang et al., CN204814945U to Wu et al, CN106607396A to Shirane et al., JP2000173029A to Kutsukake et al., 20150336141 A1 to Lynn et al., as applied to claim 4 above, and in further view of CN109092724A to Yang et al. 
Zhang, Wang, Wu J, Shirane, Kutsukake, Lynn, and Wu are relied upon as discussed above with respect to the rejection of claim 4.
As to claim 5, the combination of Zhang, Wu, and Wang teaches the dust removal base (See Wu, Page 2, Lines 88-89, Fig. 1, ref. # 2, 4) 
And an air suction fan (see Zhang, lines 171-173, Fig. 1-2, ref. # 9).
The combination of claim 1 fails to teach that a dust collecting box is connected to an air outlet of the air suction fan.
Yang teaches that the dust generated by the movement of the rotating fan is cleaned into a dust box (See Yang, Page 5, lines 252-255, Fig. 1 and 4, ref. # 901, 904, 905). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the earphone storage container of the combination of Zhang, Wu, and Wang to include the dust collection box of Yang as the feature is established in the earphone cleaning art and both references make use of a rotating fan to remove dust from an earphone in order to collect the dust removed from the earphone being cleaned (See Yang, Page 5, lines 252-255). 
The combination of Zhang, Wang, and Wu, modified by Yang fails to teach an air jet fan and air suction fan,
an air inlet of the air suction fan is connected to the air suction holes through hoses,
an air outlet of the air jet fan is connected to the air jet holes through hoses
However, Shirane teaches air suction holes and air jet holes (See Shirane, Lines 239-242, Fig. 1a, ref. # 10, 11, 12).
and that the air injection and suction ports are connected through an elongated body (analogous to hoses or lines), fitted into the cleaning head from an air supply unit (analogous to a fan) and an exhaust portion (analogous to a suction fan) (See Shirane, Lines 273-275, Fig. 1a, ref. #10, 11, 12). 
The combination of Zhang, Wu, and Wang, modified by Yang and Shirane are considered to be analogous to the claimed invention because both are comprised on a disc/head fitted with brushes and make use of air suction fans to remove foreign matter from devices. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have further modified the dust removal base of Wu with the hoses/lines/elongated bodies connecting air holes to the cleaning outlets of Shirane. Therefore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
While Shirane does not explicitly disclose that an elongated body is fitted into the cleaning head from air injection port, the concept is established in the art and it would not be unreasonable that one of ordinary skill in the art could fit the air injection port with hoses to the cleaning head, as the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN108184189A to Zhang et al. in view of CN205698623U to Wang et al. and CN204814945U to Wu et al, as applied to claim 1 above, and in further view of CN106607396A to Shirane et al. and 20150336141 A1 to Lynn et al.
Zhang, Wu, and Wang, are relied upon as discussed above with respect to the rejection of claim
1.
As to claim 6, the combination of Zhang, Wang, and Wu teach that the disinfection assembly comprises a disinfection base (See Wang, Page 2, lines 81, Fig. 1 and 2, ref. # 1, 3, 5, 6),
a disinfection rotating shaft is rotatably provided at the center of the disinfection base (See Zhang Fig. 2, ref. #2, showing a brush disc on a shaft; page 3, lines 144-146 where the brush is rotated; See Wang, Page 1, lines 81-82, Fig. 1 and 2, ref. # 3, 5, 6)
the disinfection rotating shaft is connected with a disinfection disc (See Wang, Page 2, line 83, Fig. 1 and 2, ref. # 4,6) as described in claim 1. 
Wang fails to teach that the disinfection disc is provided with a plurality of disinfection holes and a plurality of drying holes.
 Shirane teaches an air suction or blowing port (See Shirane, [0063], Fig. 1, ref. # 20, 21)
Wang and Shirane considered analogous to the claimed invention because they both teach cleaning devices fitted with a brush on a disc/head, with an area for the implementation of nozzles. Therefore, it would have been obvious to one of ordinary skill in the art to modify the mounting seat/disc of Wang with the air blowing holes of Shirane to remove any foreign matter left on the surface of the gadget being cleaned. Therefore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, while Shirane teaches a singular air jet or suction hole, a duplication of parts is generally recognized as being within the level of ordinary skill in the art. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Wang modified by Shirane fails to teach the holes are arranged at intervals.
Lynn teaches that nozzles are offset from a centerline (Paragraph [0008], Fig. 2A, 3A, ref. # 210). 
As Wang and Shirane both implement air outlets to clean surfaces, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have further modified the disinfection disc and air blowing holes of Wang and Shirane with the staggered orientation taught by Lynn in order to “facilitate effective debris removal without requiring unnecessarily high utility energy…costs” (Lynn Paragraph [0016]). 
As to claim 7, Shirane teaches disinfection holes (See Shirane, [0063], Fig. 1, ref. # 20, 21)
Shirane fails to teach a plurality of holes. However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Shirane fails to teach the disinfection nozzles and that they are arranged obliquely and have different degrees of inclination, spraying directions of the disinfection nozzles are different, the drying holes are arranged obliquely and have different degrees of inclination, and air discharge directions of the drying holes are different.
However, Lynn teaches the disinfection nozzles are arranged obliquely and have different degrees of inclination, spraying directions of the disinfection nozzles are different, the drying holes are arranged obliquely and have different degrees of inclination, and air discharge directions of the drying holes are different (See Lynn, Paragraph [0008], Fig. 4, ref. # 210).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have further modified the disinfection holes of Shirane with the spacing of Lynn in order to “facilitate effective debris removal without requiring unnecessarily high utility energy and compressor costs” (Lynn Paragraph [0016]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN108184189A to Zhang et al. in view of CN205698623U to Wang et al., CN204814945U to Wu et al, CN106607396A to Shirane et al., and 20150336141 A1 to Lynn et al., as applied to claim 7 above, and in further view of CN109092724A to Yang et al.
Zhang, Wu, Wang, Shirane, and Lynn are relied upon as discussed above with respect to the rejection of claim 7.
As to claim 8, the combination of Zhang, Wu, and Wang teaches a disinfection rotating motor is provided on the disinfection base  (See Wang, Page 2, lines 81-82, Fig. 1, ref. # 1, 3, 5)
the disinfection rotating motor is connected with the disinfection rotating shaft (See Wang, Page 2, Line 82, Fig. 1 and 2, ref. # 5 and 6)
a liquid inlet of the micro sprayer is connected with a disinfectant tank (See Wang, Page 2, lines 87-88, Fig. 1 and 2, ref. # 11)
a liquid outlet of the micro sprayer is connected with the disinfection holes through hoses (See Wang, Page 2, Lines 86-87, Fig. 1 and 2, ref. # 9,11) as described in claim 1.
Wang fails to teach a drying fan  
However, Yang teaches a drying fan (See Yang, Page 6, lines 352-353, Fig. 1, ref. # 4, 903, 901). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have further modified the rotating shaft of Wang with the drying fan of Yang. Yang’s use of a drying fan conveys the fact that the feature is known in the art to dry a fluid off of a surface. Therefore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Wang fails to teach that the air outlet of the drying fan is connected with the drying holes through hoses. However, it would have been obvious to have added hoses to connect the drying fan to the drying holes since Wang does so with the micro sprayer and disinfection holes. It is known in the art to connect any fluidic blowing device to holes through hoses, as demonstrated by Wang’s use of the feature. Therefore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/Examiner, Art Unit 4172                                                                                                                                                                                                        
/DOUGLAS LEE/Primary Examiner, Art Unit 1714